      Case 2:19-cv-12731-ILRL-DMD Document 30 Filed 07/10/20 Page 1 of 8



                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA


GALLAGHER BENEFIT SERVICES,                                CIVIL ACTION
INC., AND ARTHUR J. GALLAGHER & CO.

VERSUS                                                     NO. 19-12731

H. WOOD VAN HORN                                           SECTION: “B”(3)

                                   OPINION

       Before the Court are: (1) defendant H. Wood Van Horn’s motion

for sanctions (Rec. Doc. 25) and plaintiffs Gallagher Benefit

Services, Inc. (GBS) and Arthur J. Gallagher and Co.’s opposition

in response (Rec. Doc. 26).

       IT IS RECOMMENDED that defendant’s motion for sanctions (Rec.

Doc. 25) is DENIED.

  I.     FACTS AND PROCEDURAL HISTORY

       The Court is familiar with the facts of subject action and

incorporates all factual findings from the previous order denying

this defendant’s motion to dismiss.

       The subject of defendant’s motion for sanctions is the sur-

reply (Rec. Doc. 24) filed by plaintiffs in response to defendant’s

reply memorandum in support of his motion to dismiss. Plaintiffs’

sur-reply was filed into the record on December 20, 2019. Rec.

Doc. 26 at 4. Defendant served a copy of his motion for sanctions

on plaintiffs’ counsel on January 16, 2020, nearly one month after

the    filing   of   plaintiffs’   sur-reply.    Counsel   for   plaintiffs


                                      1
    Case 2:19-cv-12731-ILRL-DMD Document 30 Filed 07/10/20 Page 2 of 8



responded on February 5, 2020 and declined to withdraw their sur-

reply. Rec. Doc. 25-3. In declining to withdraw their sur-reply,

plaintiffs claimed they advised defendant’s counsel that arguments

over the interpretation or distinguishability of a case are not

the proper basis for seeking sanctions, and that the Court is well-

equipped to review the cases cited by parties. Rec. Doc. 26 at 4.

     Defendant    then     requested    that    plaintiffs     reconsider

withdrawing their motion on February 7, 2020, to which plaintiffs

did not respond. Rec. Doc. 25-4. Defendant asserts that plaintiffs

have wrongly asserted that Louisiana Office Systems., Inc. v.

Boudreaux, 298 So. 2d 341 (La. Ct. App. 3 Cir. 1974), remanded,

302 So. 2d 37 (La. 1974), dismissed on other grounds, 309 So. 2d

779 (La. Ct. App. 3 Cir. 1975), overruled on other grounds, 302

So. 2d 37 (La. 1974), is “directly on point and undermines the

arguments raised in support of his [defendant’s] motion.” Rec.

Doc. 25-1 at 4 (quoting Rec. Doc. 24 at 2). Further, defendant

argues that plaintiffs’ suggestion that they ignored plaintiffs’

claim for breach of contract is also without merit. Id. at 8.

Defendant prays that this court enter an order striking the sur-

reply from the record, and for an award of reasonable attorney’s

fees and costs incurred to prepare and file the instant motion for

sanctions. Rec. Doc. 25-1 at 10. Plaintiffs oppose the motion.

Rec. Doc. 26.

  II.   LAW AND ANALYSIS

                                    2
       Case 2:19-cv-12731-ILRL-DMD Document 30 Filed 07/10/20 Page 3 of 8




       A. Rule 11 Motion for Sanctions

       Fed. R. Civ. P. 11(c)(1) allows the court to impose an

appropriate sanction on an attorney if the court determines that

such attorney violated Rule 11(b). Rule 11(b) imposes four duties

on an attorney regarding pleadings, written motions, or other

papers. Rule 11(b) states in pertinent part:

       By presenting to the court a pleading, written motion,
       or other paper – whether by signing, filing, submitting,
       or later advocation it – an attorney . . . certifies
       that to the best of [the attorney’s] knowledge,
       information, and belief, formed after an inquiry
       reasonable under the circumstances: (1) it is not being
       presented for any improper purpose, such as to harass,
       cause unnecessary delay, or needlessly increase the cost
       of litigation; (2) the claims, defenses, and other legal
       contentions are warranted by existing law or by a
       nonfrivolous argument for extending, modifying, or
       reversing existing law or for establishing new law; (3)
       the factual contentions have evidentiary support or, if
       specifically so identified, will likely have evidentiary
       support after a reasonable opportunity for further
       investigation or discovery; and (4) the denials of
       factual contentions are warranted on the evidence or, if
       specifically so identified, are reasonably based on
       belief or a lack of information.

Fed. R. Civ. P. 11(b)(1)–(4)(emphasis added).

       After notice and opportunity to respond, courts finding a

Rule 11(b) violation may impose appropriate sanctions. Fed. R.

Civ.    P.   11(c)(1).   These   may   include   monetary   and   injunctive

sanctions, and even dismissal. see Farguson v. MBank Houston, N.A.,

808 F.2d 358, 359–60 (5th Cir.1986); see also Jimenez v. Madison

Area Technical Coll., 321 F.3d 652, 657 (7th Cir. 2003). Courts


                                       3
    Case 2:19-cv-12731-ILRL-DMD Document 30 Filed 07/10/20 Page 4 of 8



have a duty to impose the least severe sanction that is sufficient

to deter future conduct. Fed. R. Civ. P. 11(c)(4); see Mendoza v.

Lynaugh, 989 F.2d 191, 196 (5th Cir. 1993). A sanction under Rule

11 is “an extraordinary remedy, one to be exercised with extreme

caution.” SortiumUSA, LLC v. Hunger, 2014 WL 1080765, *3 (N.D.

Tex., 2014)(emphasis added). Further, the advisory committee notes

for Rule 11 state that a motion for sanctions should not be filed

“to intimidate an adversary into withdrawing contentions that are

fairly debatable . . . ” Fed. R. Civ. P. 11 (Advisory Committee

Notes (1993)).

     It   is   undisputed   that   plaintiffs   included   the   statement

“[w]hile [defendant] ignores the Louisiana Office Systems case in

his reply, the case is directly on point and undermines the

arguments raised in support of his motion.” Rec. Doc. 24 at 2

(emphasis added). As an initial matter, plaintiffs’ assertion is

incorrect. Louisiana Office Systems in not “directly on point”

with the factual scenario presented in this case. However, the

case is fairly supportive of plaintiffs’ argument that an employer

may assign a non-compete clause to a third party, and the third-

party assignee may subsequently enforce the non-compete agreement.

     In Louisiana Office Systems, the court held that a non-compete

agreement between an employee and an employer was assignable, and

that “contracts for the hire of labor, skill or industry are

personal on the part of the obligor, but heritable on the part of

                                     4
     Case 2:19-cv-12731-ILRL-DMD Document 30 Filed 07/10/20 Page 5 of 8



the obligee.” Id. at 343 (citing former La. Civ. Code. art. 2007 1).

The defendant employee in Louisiana Office Systems entered into an

employment    agreement     with    Ron   Brignac     d/b/a   Louisiana     Office

Systems.    Id.    Mr.    Brignac   subsequently       incorporated      Louisiana

Office   Systems    and    assigned     all   his    rights   to   the   business,

including his right to enforce the non-compete agreement, to

Louisiana Office Systems, Inc. Id. The court ultimately upheld the

assignment of the non-compete from Mr. Brignac to Louisiana Office

Systems, Inc., and enjoined defendant employee from competing

against Louisiana Office Systems, Inc. Id. at 343–44.

      Louisiana Office Systems, Inc., case is instructive as to how

a Louisiana Court has upheld an employment agreement that was

assigned by an employer to a third person. However, defendant cited

to Jeansonne v. El Hindy, 413 So. 2d 999 (La. Ct. App. 4 Cir.

1982), and attempted to distinguish Louisiana Office Systems,

Inc., from the facts of the present case. In Jeansonne, the court

stated that the assignor and assignee of the employment agreement

in Louisiana Office Systems, Inc., were “essentially the same

person.”    Jeansonne,      413   So.   2d    at    1001.   This   statement   and

reasoning by the Jeansonne court is unpersuasive and flawed. Mr.

Brignac and Louisiana Office Systems, Inc. were not “essentially


1 The substance of Louisiana Civil Code Article 2007 is essentially      the same
as current Louisiana Civil Code Article 1766. LA. CIV. CODE ANN. art.    1766, rev.
cmt. (e) (“Civil Code Article 2007 (1870) has been eliminated . . .      because
the rule it contained is now incorporated into the second paragraph      of this
Article.”).

                                          5
    Case 2:19-cv-12731-ILRL-DMD Document 30 Filed 07/10/20 Page 6 of 8



the same person.” Mr. Brignac, a natural person, assigned his

rights to Louisiana Office Systems, Inc., a juridical and separate

person entirely from Mr. Brignac under Louisiana Civil Code Article

24. Thus, Louisiana Office Systems, Inc. was a third person who

had a validly assigned right to enforce the non-compete agreement.

While   the   case     is    not   “directly   on   point”   it   is   certainly

sufficient to (1) support plaintiffs’ contentions regarding the

assignability of non-compete clauses pursuant to Louisiana State

law, and (2) undermines the arguments made by defendant in their

motion to dismiss that a third person cannot enforce an assigned

non-compete       agreement.            Further,       although        plaintiffs

mischaracterized the case’s absolute factual similarity to the

circumstances in this case, it is closely enough on point to render

that error minor.

     Second, defendant contends plaintiffs wrongly stated that

defendant     failed    to    address    plaintiffs’    breach    of    contract.

Plaintiffs’ sur-reply reads in pertinent part:

     Finally, neither Van Horn’s Motion to Dismiss nor his
     Reply Memorandum address Gallagher’s additional claims
     for breach of contract arising from Van Horn (a)
     transferring confidential and proprietary information to
     himself prior to resigning,4 (b) failing to return that
     information upon the end of his employment,5 and (c)
     failing   to   provide   the   required   notice   before
     terminating his employment. Therefore, regardless of Van
     Horn’s arguments concerning the assignability of the
     non-solicitation covenant, Gallagher’s remaining claims
     for breach of contract are not subject to dismissal under
     Rule 12.


                                          6
      Case 2:19-cv-12731-ILRL-DMD Document 30 Filed 07/10/20 Page 7 of 8



Rec. Doc. 24 at 3. Defendant contends that this statement is

incorrect and cites to his memorandum in support of his motion to

dismiss. Defendant’s claimed address of the breach of contract

claims is in a footnote on page 2 of his memorandum in support of

his motion to dismiss and reads:

      [P]laintiffs’ claim that [defendant] breached the 90-
      day written notice requirement is not without irony.
      [Defendant] was asked to leave the premises once he gave
      notice of his intent to leave his employment. More
      fundamentally, plaintiffs’ Complaint either tacitly or
      expressly concedes GEB did not provide [defendant] the
      required 90-day written notice before the July 26, 2019,
      sale of assets to plaintiffs. Thus, GEB breached the 90-
      day notice provision in the agreement when it
      unilaterally terminated the insurance agency without
      telling [defendant] or the other employees. On this
      basis too, along with others discussed infra, plaintiffs
      fail to state a claim against [defendant] because GEB
      breached the agreement.

Rec. Doc. 17-1 at 2; see also Rec. Doc. 25-1 at 7. After review of

defendant     and     plaintiffs’    statements,    it    only      appears     that

plaintiffs’     assertion    is     partly   incorrect.   Although       defendant

addressed the required notice claim, he failed to discuss the

transfer of confidential and proprietary information claim, and

the   failure    to    return     that   information     at   the    end   of    his

employment. Regardless, this does not rise to the level of a

purposeful      misrepresentation,       rather   an   error     while     listing

several things that defendant failed to mention in their motion.

Accordingly, this inaccuracy in plaintiffs’ sur-reply likely does

not rise to the level of sanctionable conduct under Rule 11.


                                         7
    Case 2:19-cv-12731-ILRL-DMD Document 30 Filed 07/10/20 Page 8 of 8




     E. CONCLUSION

For the reasons outlined above,

     IT IS ORDERED that defendant’s motion for sanctions (Rec.

Doc. 25) is DENIED.

     New Orleans, Louisiana this 10th day of July 2020




                                ___________________________________

                                SENIOR UNITED STATES DISTRICT JUDGE




                                    8
